significant index no internal_revenue_service department of inl q washington oc contact person telephone number in reference to op e ep a date re aug this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named defined benefit pension_plan for the plan_year ended date the waiver request was submitted by letter dated date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee retirement income security act of erisa the amount for which the waiver has been granted is the contribution which would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the company is in the collection agency business the company suffered substantial financial hardship evidenced by negative net_income in and a sharp decline in total assets from to as a result of the sale of the company and subsequent lack of key administrative support when top management personnel left the company recovery is evidenced by a rise in total current_assets and accounts_receivable combined with a leveling in accounts_payable an increase in payments collected from recent prior years and a net fee revenue increase over prior levels during the period of financial hardship the company maintained level positive retained earnings the company resumed contributions to the plan in - according to the information received the company has paid the excise_tax under sec_4971 a of the code with respect to a funding deficiency for the plan_year ended december i the waiver has been granted subject_to the following condition which you have agreed to qt the minimum_funding requirement including the initial amortization payment of the waiver hereby granted will be satisfied for the plan_year ending date if the company fails to meet the condition above the waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on the schedule b actuarial information we have sent a copy to the key district_director for the in sincerely yours martin l pippins acting chief actuarial branch
